Exhibit 10.8

POST HOLDINGS, INC.

DEFERRED COMPENSATION PLAN

FOR KEY EMPLOYEES

(Effective January 1, 2012)



--------------------------------------------------------------------------------

POST HOLDINGS, INC.

DEFERRED COMPENSATION PLAN

FOR KEY EMPLOYEES

(Effective as of January 1, 2012)

TABLE OF CONTENTS

 

     Page  

PREAMBLE

     1   

ARTICLE I DEFINITIONS

     2        1.1   “Account”      2        1.2   “Acquiring Person”      2   
    1.3   “Affiliate” or “Associate”      2        1.4   “Allocation Date”     
2        1.5   “Beneficiary”      2        1.6   “Board”      2        1.7  
“Change in Control”      2        1.8   “Code”      2        1.9   “Committee”
     2        1.10   “Company”      2        1.11   “Company Matching
Contributions”      3        1.12   “Continuing Director”      3        1.13  
“Deferral Election”      3        1.14   “Effective Date”      3        1.15  
“Eligible Employee”      3        1.16   “Executive Savings Investment Plan”   
  3        1.17   “Fund”      3        1.18   “Participant”      3        1.19  
“Performance-Based Compensation”      4        1.20   “Plan”      4        1.21
  “Ralcorp Amounts”      4        1.22   “Plan Year”      4        1.23  
“Retirement”      4        1.24   “Rollover Amounts”      4        1.25  
“Separation from Service”      4        1.26   “SIP”      5        1.27  
“Stock”      5        1.28   “Termination for Cause”      6        1.29  
“Unforeseeable Emergency”      6        1.30   “Rules of Construction”      6   

 

i



--------------------------------------------------------------------------------

 

ARTICLE II PARTICIPATION IN THE PLAN

     7        2.1    Eligibility      7        2.2    Commencement of
Participation      7    ARTICLE III ACCOUNTS      8        3.1    Deferral
Election      8        3.2    Deferral Period      9        3.3    Account
Reflecting Deferred Compensation      9        3.4    Credits or Charges      9
       3.5    Company Matching Deferral      10        3.6    Investment,
Management and Use      11        3.7    Valuation of Stock      12        3.8
   Rollover Amounts      12   

ARTICLE IV FUNDS

     13        4.1    Fund Selection      13        4.2    Transfer      13   

ARTICLE V DISTRIBUTION OF ACCOUNT

     14        5.1    Time of Distribution      14        5.2    Amount
Distributed      15        5.3    Method of Distribution      15        5.4   
Form of Payment      16        5.5    Distribution Upon Death      16        5.6
   Designation of Beneficiary      16   

ARTICLE VI NON-ASSIGNABILITY

     17        6.1    Non-Assignability      17   

ARTICLE VII VESTING

     18        7.1    Vesting      18   

ARTICLE VIII AMENDMENT OR TERMINATION OF THE PLAN

     19        8.1    Power to Amend Plan      19        8.2    Distribution of
Plan Benefits Upon Termination      19        8.3    When Amendments Take Effect
     19        8.4    Restriction on Retroactive Amendments      19   

ARTICLE IX PLAN ADMINISTRATION

     20        9.1    Powers of the Committee      20        9.2   
Indemnification.      20        9.3    Claims Procedure      21        9.4   
Expenses      22        9.5    Conclusiveness of Action      23        9.6   
Release of Liability      23   

ARTICLE X MISCELLANEOUS

     24        10.1    Plan Not a Contract of Employment      24   

 

ii



--------------------------------------------------------------------------------

 

    10.2    No Rights Under Plan Except as Set Forth Herein; Unsecured General
Creditor Status      24        10.3    Rules      24        10.4    Withholding
of Taxes      24        10.5    Severability      24        10.6    409A
Compliance      24        10.7    Participant Responsibility      25   

 

iii



--------------------------------------------------------------------------------

POST HOLDINGS, INC.

DEFERRED COMPENSATION PLAN

FOR KEY EMPLOYEES

(Effective as of January 1, 2012)

PREAMBLE

Ralcorp Holdings, Inc. (“Ralcorp”) maintained the Ralcorp Holdings, Inc.
Deferred Compensation Plan for Key Employees (the “Ralcorp Plan”). Ralcorp
intends to distribute on a pro rata basis to the holders of Ralcorp’s common
stock at least 80% of the outstanding shares of Post Holdings, Inc. (the
“Company”) common stock owned by Ralcorp (“Spin-Off”). The Company hereby adopts
the Post Holdings, Inc. Deferred Compensation Plan for Key Employees effective
January 1, 2012 (“Effective Date”), subject to the completion of the Spin-Off.

As of the Spin-Off, account balances of the Company’s employees and former
employees under the Ralcorp Plan are hereby converted into account balances
under this Plan upon terms and conditions approved by the Committee, and the
Company is responsible under this Plan for the payment of all liabilities and
obligations for benefits unpaid with respect to all such transferred accounts.

The Plan as set out herein is intended to be an unfunded retirement plan for a
select group of management or highly compensated employees which, for deferrals
after December 31, 2004, meets the requirements of Section 409A of the Code.
Deferrals prior to January 1, 2005 that are intended to be grandfathered under
Section 409A of the Code are not governed by, covered under, or otherwise
subject to the terms of this document.

The purpose of the Plan is to enhance the profitability and value of the Company
for the benefit of its shareholders by providing a supplemental retirement
program to attract, retain and motivate selected employees who make important
contributions to the success of the Company.

 

1



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

As used in this Plan, the following capitalized words and phrases have the
meanings indicated, unless the context requires a different meaning:

1.1 “Account” means the bookkeeping account established for each Participant to
reflect amounts credited to such Participant under the Plan, including any
subaccount(s) established by the Committee to record different types of credits.

1.2 “Acquiring Person” means any person or group of Affiliates or Associates who
is or becomes the beneficial owner, directly or indirectly, of 20% or more of
the outstanding Stock.

1.3 “Affiliate” or “Associate” shall have the meanings set forth as of March 1,
1994 in Rule 12b-2 of the General Rules and Regulations under the Securities
Exchange Act of 1934, as amended.

1.4 “Allocation Date” means each day the New York Stock Exchange is open for
business.

1.5 “Beneficiary” means the person or persons designated by a Participant, or
otherwise entitled, to receive any amount credited to his Account that remains
undistributed at his death.

1.6 “Board” means the Board of Directors of the Company.

1.7 “Change in Control” means the time when (i) any person, either individually
or together with such person’s Affiliates or Associates, shall become the
beneficial owner, directly or indirectly, of more than 50% of the outstanding
Stock and there shall have been a public announcement of such occurrence by the
Company or such person or (ii) during any twelve (12) month period individuals
who shall qualify as Continuing Directors shall have ceased for any reason to
constitute at least a majority of the Board; provided, however, that in the case
of either clause (i) or clause (ii), a Change in Control shall not be deemed to
have occurred if the event shall have been approved prior to the occurrence
thereof by a majority of the Continuing Directors who shall then be members of
the Board. Notwithstanding anything to the contrary, an event shall not be a
Change in Control if it is not a change in control as that term is used in
Section 409A of the Code.

1.8 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

1.9 “Committee” means the Corporate Governance and Compensation Committee of the
Board.

1.10 “Company” means Post Holdings, Inc., a Missouri corporation, and any
successor thereto.

 

2



--------------------------------------------------------------------------------

1.11 “Company Matching Contributions” means the Company contributions described
in Section 3.5.

1.12 “Continuing Director” means any member of the Board of Directors of Post
Holdings, Inc., while such person is a member of such Board, who is not an
Affiliate or Associate of an Acquiring Person or of any such Acquiring Person’s
Affiliate or Associate and was a member of such Board prior to the time when
such Acquiring Person became an Acquiring Person, and any successor of a
Continuing Director, while such successor is a member of such Board, who is not
an Acquiring Person or an Affiliate or Associate of an Acquiring Person or a
representative or nominee of an Acquiring Person or of any Affiliate or
Associate of such Acquiring Person and is recommended or elected to succeed the
Continuing Director by a majority of the Continuing Directors.

1.13 “Deferral Election” means an agreement between a Participant and the
Company under which the Participant agrees to a deferral of his annual bonus,
Performance-Based Compensation or other compensation in accordance with
Section 3.1 as follows:

(a) a specified percentage (from 1% to 100%) of a Participant’s bonus,
Performance-Based Compensation or other compensation;

(b) all of a Participant’s bonus, Performance-Based Compensation or other
compensation up to a specified dollar amount; or

(c) all of a Participant’s bonus, Performance-Based Compensation or other
compensation in excess of a specified dollar amount.

1.14 “Effective Date” means January 1, 2012.

1.15 “Eligible Employee” means an employee of the Company, or except as provided
below an employee of a subsidiary of the Company, who is a member of a select
group of management or highly compensated employees and who is eligible to
receive a bonus, Performance-Based Compensation or other compensation, in the
discretion of the Committee, from the Company or from a subsidiary of the
Company. An employee of a subsidiary of the Company shall not be an Eligible
Employee unless the Chief Executive Officer of the Company has extended this
Plan to such subsidiary.

1.16 “Executive Savings Investment Plan” means the Post Holdings, Inc. Executive
Savings Investment Plan.

1.17 “Fund” means one or more of the measurement investment funds available
under the Plan for purposes of crediting or debiting hypothetical investment
gains and losses to the Accounts of Participants. The investment funds available
under the Plan shall be identical to the extent possible to those approved by
the Employee Benefit Trustees Committee under the SIP. Each Fund shall be
subject to all terms, conditions and fees established from time to time by the
Fund sponsor.

1.18 “Participant” means any Eligible Employee who satisfies the conditions for
participation in the Plan set forth in Section 2.1. In addition, Participant
means any current or

 

3



--------------------------------------------------------------------------------

former employee of the Company or its subsidiaries whose name is listed on
Appendix I hereto, to the extent an Account is credited with Ralcorp Amounts on
behalf of such individual under this Plan.

1.19 “Performance-Based Compensation” means Compensation that constitutes
performance-based compensation as defined by Section 409A of the Code and the
regulations thereunder.

1.20 “Plan” means the Post Holdings, Inc. Deferred Compensation Plan for Key
Employees, as originally adopted and as from time to time amended.

1.21 “Plan Year” means the accounting year of the Plan, which ends on
December 31.

1.22 “Ralcorp Amounts” means amounts credited to the Plan in accordance with
Section 3.3.

1.23 “Retirement” means an Employee’s Separation from Service following
attainment of age 62.

1.24 “Rollover Amounts” means amounts credited to the Plan in accordance with
Section 3.8.

1.25 “Separation from Service” means the date a Participant separates from
service within the meaning of Code Section 409A. Generally, a Participant
separates from service if the Participant dies, retires, or otherwise has a
termination of employment with the Company determined in accordance with the
following:

(a) Leaves of Absence. The employment relationship is treated as continuing
intact while the Participant is on military leave, sick leave, or other bona
fide leave of absence if the period of such leave does not exceed six
(6) months, or, if longer, so long as the Participant retains a right to
reemployment with the Company under an applicable statute or by contract. A
leave of absence constitutes a bona fide leave of absence only if there is a
reasonable expectation that the Participant will return to perform services for
the Company. If the period of leave exceeds six (6) months and the Participant
does not retain a right to reemployment under an applicable statute or by
contract, the employment relationship is deemed to terminate on the first date
immediately following such six (6) month period. Notwithstanding the foregoing,
where a leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six (6) months, where such impairment
causes the Participant to be unable to perform the duties of his or her position
of employment or any substantially similar position of employment, a twenty-nine
(29) month period of absence shall be substituted for such six (6)-month period.

(b) Dual Status. Generally, if a Participant performs services both as an
employee and an independent contractor, such Participant must separate from
service both as an employee, and as an independent contractor pursuant to
standards set forth in Treasury Regulations, to be treated as having a
separation from service. However,

 

4



--------------------------------------------------------------------------------

if a Participant provides services to the Company as an employee and as a member
of the Board, and if any plan in which such person participates as a Board
member is not aggregated with this Plan pursuant to Treasury Regulations section
1.409A-1(c)(2)(ii), then the services provided as a director are not taken into
account in determining whether the Participant has a separation from service as
an employee for purposes of this Plan.

(c) Termination of Employment. Whether a termination of employment has occurred
is determined based on whether the facts and circumstances indicate that the
Company and the Participant reasonably anticipated that no further services
would be performed after a certain date or that the level of bona fide services
the Participant would perform after such date (whether as an employee or as an
independent contractor, except as provided in section 1.25(b) would permanently
decrease to no more than twenty (20) percent of the average level of bona fide
services performed (whether as an employee or an independent contractor, except
as provided in section 1.25(b) over the immediately preceding thirty-six
(36)-month period (or the full period of services to the Company if the
Participant has been providing services to the Company less than thirty-six
(36) months). For periods during which a Participant is on a paid bona fide
leave of absence and has not otherwise terminated employment as described above,
for purposes of this paragraph (c), the Participant is treated as providing bona
fide services at a level equal to the level of services that the Participant
would have been required to perform to receive the compensation paid with
respect to such leave of absence. Periods during which a Participant is on an
unpaid bona fide leave of absence and has not otherwise terminated employment
are disregarded for purposes of this subsection (c) (including for purposes of
determining the applicable thirty-six (36)-month (or shorter) period). For the
avoidance of doubt, no Participant shall be treated as incurring a Separation
from Service, termination of employment, retirement, or other similar event for
purposes of determining the right to distribution, vesting, benefits, or any
other purpose under the Plan as a result of the Spin-Off (as defined in the
Preamble).

(d) Service with Related Companies. For purposes of determining whether a
Separation from Service has occurred, the “Company” shall include the Company or
a subsidiary, as applicable, and any other entity that is aggregated with the
Company or such subsidiary pursuant to Code section 414(b) or (c).

1.26 “SIP” means the Post Holdings, Inc. Savings Investment Plan.

1.27 “Stock” means the Company’s $.01 par value common stock or any such other
security outstanding upon the reclassification of the Company’s common stock,
including, without limitation, any Stock, split-up, Stock dividend, or other
distributions of stock in respect of Stock, or any reverse Stock split-up, or
recapitalization of the Company or any merger or consolidation of the Company
with any Affiliate, or any other transaction, whether or not with or into or
otherwise involving an Acquiring Person.

 

5



--------------------------------------------------------------------------------

1.28 “Termination for Cause” means a Participant’s termination of employment
with the Company because the Participant willfully engaged in gross misconduct;
provided, however, that a “Termination for Cause” shall not include a
termination attributable to:

(a) poor work performance, bad judgment or negligence on the part of the
Participant; or

(b) an act or omission reasonably believed by the Participant in good faith to
have been in or not opposed to the best interests of his employer and reasonably
believed by the Participant to be lawful.

1.29 “Unforeseeable Emergency” means a severe financial hardship to a
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code section 152 without
regard to 152(b)(1), (b)(2) and (d)(1)(B)) of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. The Committee will determine the existence of an Unforeseeable
Emergency, based on the supporting facts, circumstances, and documentation
provided by the Participant.

1.30 “Rules of Construction”

(a) Governing law. The construction and operation of this Plan are governed by
the laws of the State of Missouri.

(b) Headings. The headings of Articles, Sections and Subsections are for
reference only and are not to be utilized in construing the Plan.

(c) Gender. Unless clearly inappropriate, all pronouns of whatever gender refer
indifferently to persons or objects of any gender.

(d) Singular and plural. Unless clearly inappropriate, singular items refer also
to the plural and vice versa.

(e) Severability. If any provision of this Plan is held illegal or invalid for
any reason, the remaining provisions are to remain in full force and effect and
to be construed and enforced in accordance with the purposes of the Plan as if
the illegal or invalid provision did not exist.

[The remainder of this page is intentionally left blank]

 

6



--------------------------------------------------------------------------------

ARTICLE II

PARTICIPATION IN THE PLAN

2.1 Eligibility. Participation in the Plan shall be limited to Eligible
Employees. If the Committee determines that a Participant no longer qualifies as
being a member of a select group of management or highly compensated employees,
the Participant shall cease to be eligible to make Deferral Elections, but will
continue to participate in the Plan with respect to existing amounts credited to
his Account. A Committee determination that a Participant is no longer eligible
may not result in a mid-year rescission of a Deferral Election.

2.2 Commencement of Participation. To participate in the Plan, an Eligible
Employee shall defer a bonus, Performance-Based Compensation or other
compensation earned during a Plan Year by making a Deferral Election with
respect to such bonus, Performance-Based Compensation or other compensation, in
the manner set forth in Section 3.1.

[The remainder of this page is intentionally left blank]

 

7



--------------------------------------------------------------------------------

ARTICLE III

ACCOUNTS

3.1 Deferral Election

(a) Annual Bonus. Prior to each Plan Year, a Participant may execute a Deferral
Election under which he may elect to defer all or a portion of his annual bonus
earned during such Plan Year. A Deferral Election is irrevocable upon the
beginning of the Plan Year (or the period otherwise described below in this
Section 3.1(a)) to which it applies. Notwithstanding the foregoing, an
individual who first becomes an Eligible Employee subsequent to the first day of
any Plan Year (and was not previously eligible to participate in a plan which is
treated with this Plan as one plan under Treasury Regulation section
1.409A-1(c)(2)) may make a Deferral Election, applicable to the period from the
Eligible Employee’s initial entry date to the end of the Plan Year, provided the
Deferral Election is made within 30 days of becoming an Eligible Employee and
prior to the performance of services by a Participant for the period covered by
the election. Each Deferral Election shall be in a form designated by the
Committee.

(b) Performance-Based Compensation. Notwithstanding subsection (a) above, in the
case of a Deferral Election to defer compensation which is Performance-Based
Compensation, as defined herein, a Deferral Election must be made no later than
the date (as determined by the Committee) that is six months before the end of
the performance period, provided that (1) the Participant continuously performs
services from the later of the beginning of the performance period or the date
the performance criteria are established through the date the Participant makes
his Deferral Election and (2) the Performance-Based Compensation is not
substantially certain to be paid and is not readily ascertainable as of the date
of such Deferral Election.

(c) Other Compensation. Notwithstanding subsections (a) and (b) above, in the
discretion of the Committee, a Participant may execute a Deferral Election with
respect to certain forfeitable rights in a manner consistent with Section 409A
including: (1) a legally binding right to a payment of other compensation in a
subsequent year provided that, (2) the payment of compensation is subject to a
forfeiture condition requiring the Participant’s continued services for a period
of at least 12 months from the date the Participant obtains the legally binding
right, (3) the Deferral Election is made within 30 days after the Participant
obtains the legally binding right to the compensation, and (4) the Deferral
Election is made at least 12 months in advance of the earliest date at which the
forfeiture condition could lapse.

(d) Continuation of Elections. On the date of the Spin-Off, all deferral
elections in effect under the Ralcorp Holdings, Inc. Deferred Compensation Plan
for Key Employees with respect to Participants listed on Appendix I hereto shall
transfer to, be recognized as a Deferral Election by, and remain in effect for
the year or other applicable period to which it relates under this Plan.

 

8



--------------------------------------------------------------------------------

3.2 Deferral Period. A Participant shall specify on a distribution election
form, approved by the Committee, on or before the Deferral Election which of the
following times the bonus, Performance-Based Compensation or other compensation
shall be paid:

(a) Short-term deferral: in January of the year following the year the bonus
would have been paid in the absence of the Deferral Election, the performance
period ends, or the forfeiture condition lapses, as applicable.

(b) Deferral until a specified date: the last day of a calendar month that is at
least three years after the date the bonus would have been paid in the absence
of the Deferral Election, the performance period ends, or the forfeiture
condition lapses, as applicable.

(c) Deferral until Separation from Service.

3.3 Account Reflecting Deferred Compensation. The Committee shall establish and
maintain a separate Account for each Participant which shall reflect the amount
of the Participant’s total contributions under this Plan and all credits or
charges under Section 3.4 from time to time. All amounts credited or charged to
a Participant’s Account hereunder shall be in a manner and form determined
within the sole discretion of the Committee. The amount of a Participant’s
annual bonus, Performance-Based Compensation or other compensation deferred by a
Deferral Election shall be credited to the Participant’s Account as soon as
administratively practicable. The amount credited to an account under the
Ralcorp Holdings, Inc. Deferred Compensation Plan for Key Employees as of the
Spin-Off with respect to a Participant listed on Appendix I shall be credited to
such Participant’s Account as Ralcorp Amounts under this Plan in a separate
bookkeeping sub-account and shall include earnings and losses credited pursuant
to Section 3.4. Ralcorp Amounts shall be invested in accordance with Section 3.6
and Article IV and distributed in accordance with Article V. On and after the
Spin-Off, the Company shall assume all liabilities relating to the Ralcorp
Amounts, and Ralcorp Holdings, Inc. and its affiliates shall have no liability
therefor.

3.4 Credits or Charges

(a) Earnings or Losses. As of each Allocation Date during a Plan Year, a
Participant’s Account shall be credited or debited with earnings or losses, if
any, equal to the earnings, gain or loss on the Funds indicated as preferred by
a Participant for the Plan Year or for the portion of such Plan Year in which
the Account is deemed to be invested.

(b) Balance of Account. As of each Allocation Date, the amount credited to a
Participant’s Account shall be the amount credited to his Account as of the
immediately preceding Allocation Date, plus the Participant’s contribution
credits since the immediately preceding Allocation Date, minus any amount that
is paid to or on behalf of a Participant pursuant to this Plan subsequent to the
immediately preceding Allocation Date, plus or minus any hypothetical investment
gains or losses determined pursuant to Section 3.4(a) above.

 

9



--------------------------------------------------------------------------------

3.5 Company Matching Deferral

(a) Committee Discretion. The Committee may determine that a Company matching
contribution described in this Section 3.5 shall be made with respect to
Participant deferrals for any specific fiscal year of the Company. Absent such
determination with respect to any such fiscal year deferrals, no Participant
shall be entitled to the Company matching contribution described herein. The
amount of matching contribution shall be equal to a percentage (as determined by
the Committee) of a Participant’s compensation that is deferred pursuant to such
Deferral Election and credited to the Post Holdings, Inc. Common Stock Fund, up
to a maximum percentage of Participant’s compensation as determined by the
Committee. Such Company matching contributions and all earnings thereon are
hereinafter referred to as “Company Matching Contributions.” Company Matching
Contributions for a Participant shall be credited to the Participant’s Matching
Contributions Account at the same time as Deferral Election amounts are credited
pursuant to Section 3.3.

(b) Vesting. Vesting for Company Matching Contributions shall be governed by
this paragraph:

(1) A Participant’s Company Matching Contribution and related hypothetical
earnings shall not vest until the Participant has been employed by the Company
for a period of at least five years following the relevant date of crediting
with respect to such Company Matching Contribution. Prior service recognized for
vesting purposes under the Ralcorp Holdings, Inc. Deferred Compensation Plan for
Key Employees as of the Spin-Off shall be counted as years of service for
vesting under this Plan.

The non-vested portion of a Participant’s Company Matching Contributions shall
be forfeited upon a Participant’s Separation from Service; provided, however,
that (a) if a Participant’s Separation from Service is by reason of Retirement,
the Participant’s otherwise non-vested Company Matching Contributions and
related hypothetical earnings shall be deemed 100% vested if the Participant’s
Company Matching Contributions have been invested in the Company Stock Fund for
at least one year from the date the Company credited the Company Matching
Contributions to the Participant’s Matching Contributions Account; or (b) if a
Participant becomes disabled, as is determined by the Committee, or the
Participant’s Separation of Service is by reason of death or involuntary
termination other than Termination for Cause, the Participant’s otherwise
non-vested Company Matching Contributions and related hypothetical earnings
shall be deemed 100% vested.

(2) In addition, if at any time prior to the date that is two years after a
Participant’s Separation from Service prior to age 62, the Committee determines
that the Participant has engaged in competition with the Company or any
Affiliate

 

10



--------------------------------------------------------------------------------

or has engaged in any activity or conduct contrary to the best interests of the
Company or an Affiliate, the Participant’s right to his or her Company Matching
Contributions Account shall be forfeited and the Participant shall promptly,
upon written demand by the Company, remit to the Company all amounts paid to him
or her upon termination. The determination that a Participant is engaging in
competition with the Company or an Affiliate shall be made by the Committee in
its sole and absolute discretion. In exercising its discretion, the Committee
shall consider, among other factors, the nature of the competitive activity, the
potential harm to the Company or an Affiliate which may result from the
competitive activity, the Participant’s ability to find non-competitive
employment and the Participant’s financial need. Upon request, the Committee
shall advise a Participant whether it deems an activity in which the Participant
proposes to engage to be a competitive activity.

(3) Notwithstanding the above, however, upon a Change in Control there will be
no forfeiting of Company Matching Contributions in the event of a Participant’s
engaging in competition with the Company. Notwithstanding anything else
contained herein, in the event of a Change in Control, Company Matching
Contributions and related hypothetical earnings shall vest in their entirety and
shall not be subject to forfeiture.

(4) Matching contributions under the Ralcorp Holdings, Inc. Deferred
Compensation Plan for Key Employees credited as Ralcorp Amounts shall be subject
to the foregoing vesting provisions of this Section as though such matching
contributions were Company Matching Contributions under this Plan, provided that
the original date of crediting under the Ralcorp Holdings, Inc. Deferred
Compensation Plan for Key Employees with respect to such matching contributions
shall be deemed to be the relevant date of crediting for purposes of determining
any vesting under this Plan.

(c) Investment of Company Matching Contributions. All Company Matching
Contributions credited to a Participant shall be deemed to be invested in the
Post Holdings, Inc. Common Stock Fund.

(d) Form of distribution. Any distribution with respect to Company Matching
Contributions that remain invested in the Common Stock Fund shall be in Stock,
with cash for any fractional shares, unless the Committee in its discretion
changes the form of distribution to all cash or any other combination of Stock
and cash.

(e) Change in Control. Upon a Change in Control, all amounts deemed to be
invested in the Post Holdings, Inc. Common Stock Fund shall be immediately
converted to the Fund that is a money market fund.

3.6 Investment, Management and Use. The Company shall have sole control and
discretion over the investment, management and use of all amounts credited to a
Participant’s Account until such amounts are distributed pursuant to Article V.
Notwithstanding any other

 

11



--------------------------------------------------------------------------------

provision of this Plan or any notice, statement, summary or other communication
provided to a Participant that may be interpreted to the contrary, the Funds are
to be used for measurement purposes only, and a Participant’s election of any
such Fund, the determination of credits and debits to his Account based on such
Funds, the Company’s actual ownership of such Funds, and any authority granted
under this Plan to a Participant to change the investment of the Company’s
assets, if any, may not be considered or construed in any manner as an actual
investment of the Account in any such Fund or to constitute a funding of this
Plan.

3.7 Valuation of Stock . In any situation in which it is necessary to value
Stock, the value of the Stock shall be the closing price as reported by the New
York Stock Exchange—Composite Transactions on the date in question, or, if the
Stock is not quoted on such composite tape or if the Stock is not listed on such
exchange, on the principal United States securities exchange registered under
the Securities Exchange Act of 1934, as amended, on which the Stock is listed,
or if the Stock is not listed on any such exchange, the average of the closing
bid quotations with respect to a share of the Stock during the ten (10) days
immediately preceding the date in question on the National Association of
Securities Dealers, Inc. Automated Quotations System or any system then in use,
or if no such quotations are available, the fair market value on the date in
question of a share of the Stock as determined by a majority of the Continuing
Directors in good faith.

3.8 Rollover Amounts . If the Company acquires an operation that sponsored a
nonqualified deferred compensation plan under which Participants have accounts,
the amount credited to a Participant’s account under such acquired operation’s
nonqualified deferred compensation plan may, in the sole and absolute discretion
of the Company, be credited to the Participant’s Account under this Plan in a
separate bookkeeping sub-account and shall include earnings and losses credited
pursuant to Section 3.4. Rollover Amounts shall be invested in accordance with
Sections 3.6 and Article IV and distributed in accordance with Article V.

[The remainder of this page is intentionally left blank.]

 

12



--------------------------------------------------------------------------------

ARTICLE IV

FUNDS

4.1 Fund Selection. Except for short-term deferrals described in Section 3.2(a)
and Company Matching Contributions described in Section 3.5, the rate at which
earnings and losses shall be credited to a Participant’s Account shall be
determined in accordance with one or more Funds selected by the Participant; if
a Participant does not select a Fund the Fund applicable for that Participant
shall be the Fund that is a money market fund. Short-term deferrals shall be
credited earnings at the rate of the Fund which is a money market fund.
Notwithstanding anything to the contrary, a Participant shall have one election
in effect at any given time that applies to Fund selections under both this Plan
and the Executive Savings Investment Plan, and the most recent Fund selection
under either this Plan or the Executive Savings Investment Plan shall apply to
and shall supersede any previous Fund selection under the other plan. Fund
selections recognized under the Ralcorp Holdings, Inc. Deferred Compensation
Plan for Key Employees immediately prior to the Spin-Off shall be recognized
under this Plan until superseded or otherwise changed in accordance with this
Plan; provided however, that Ralcorp Amounts deemed invested in the Ralcorp
Holdings, Inc. stock fund immediately prior to the Spin-Off shall be deemed
invested in a Fund selected by the Committee until the Participant elects a
replacement Fund (if and to the extent permitted by the Committee). If a Fund
elected by a Participant is removed, a Fund selected by the Employee Benefit
Trustees Committee under the SIP shall apply in its place until the Participant
elects a replacement Fund. For purposes of calculating earnings and losses
attributable to a Fund, any amount shall be deemed to be invested in the Fund as
of the date determined appropriate by the Committee.

4.2 Transfer. Subject to any limitations set forth herein and/or established by
the Committee from time to time, a Participant may transfer amounts between
Funds as of the close of each business day. The Committee has discretion to set
any limitations on the transfer of such funds as it deems necessary or desirable
under applicable laws and regulations or to ensure the orderly operation of the
Plan. With respect to the Company Stock Fund, the following limitations shall
apply:

(a) Amounts transferred from a Fund into the Company Stock Fund may not be
transferred out of the Company Stock Fund;

(b) Amounts deferred and directed into the Company Stock Fund that are subject
to a Company Matching Contribution and the related vested Company Matching
Contribution may be exchanged between the Company Stock Fund and any other Fund
but such ability to transfer does not alter the vesting requirements of the
Plan; and

(c) All other amounts deferred directly into the Company Stock Fund may not be
transferred to any other Fund.

[The remainder of this page is intentionally left blank]

 

13



--------------------------------------------------------------------------------

ARTICLE V

DISTRIBUTION OF ACCOUNT

5.1 Time of Distribution.

(a) General. Payment of the amount credited to a Participant’s Account shall be
made or commence upon the earlier of the following:

(i) the date specified in a distribution election form;

(ii) a Change in Control (to the extent provided in an election form);

(iii) the occurrence of an Unforeseeable Emergency; provided that a withdrawal
with respect to an Unforeseeable Emergency may not exceed the amount necessary
to satisfy the emergency need, plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets itself would not cause
severe financial hardship); or

(iv) Separation from Service.

(b) Specified Employee. Notwithstanding any provision of the Plan to the
contrary, if a Participant is a “specified employee” within the meaning of
Section 409A of the Code, no portion of his or her Account shall be distributed
on account of a Separation from Service before the earlier of (a) the date which
is six (6) months following the date of the Participant’s Separation from
Service, or (b) the date of death of the Participant. Amounts that would have
been paid during the delay will be paid on the first business day following the
end of the six month delay. The Company’s specified employees shall be
determined in accordance with the special rules for spin-offs under Treas. Reg.
Section 1.409A-1(i)(6)(iii), or any successor thereto, for the period indicated
in such regulation.

(c) Deferred Time of Payment. In the discretion of the Committee, a Participant
may elect to modify the form and time at which payment of his benefit shall be
paid, in accordance with the following:

(i) any such election must be received by the Committee or its designee no less
than twelve (12) months prior to the Participant’s scheduled payment date (or,
in the case of annual installments pursuant to Section 5.3(b) or (c), twelve
(12) months prior to the date the first amount was scheduled to be paid), if
applicable;

(ii) the election shall not take effect until twelve (12) months after the date
on which the new election is made; and

 

14



--------------------------------------------------------------------------------

(iii) the payment with respect to which such election is made is deferred for a
period of not less than 5 years from the date the payment otherwise would have
been made (or, in the case of annual installments pursuant to Section 5.3(b) or
(c), 5 years from the date the first amount was scheduled to be paid).

(d) Rollover Amounts. Notwithstanding anything to the contrary, but subject to
Section 5.1(b), a Participant’s Rollover Amounts shall be distributed at the
time determined in accordance with the terms of the nonqualified deferred
compensation plan sponsored by the acquired operation as of the date each such
Rollover Amount became credited under this Plan as a Rollover Amount.

(e) Ralcorp Elections. Notwithstanding anything to the contrary, but subject to
Section 5.1(b), Ralcorp Amounts shall be distributed at the time determined in
accordance with the Ralcorp Holdings, Inc. Deferred Compensation Plan for Key
Employees as of the Spin-Off. Distribution elections effective under such plan
as of the Spin-Off with respect to Participants listed on Appendix I shall be
recognized under this Plan, subject to permitted modifications as described
herein.

The Committee, in its discretion, may limit the number of times a Participant
may modify his elected time of payment and establish such other limitations as
it deems advisable for the proper administration of the Plan.

Notwithstanding anything to the contrary, a Participant shall have one election
in effect at any given time that applies to distributions under both this Plan
and under the Executive Savings Investment Plan, and the most recent
distribution election under either this Plan or the Executive Savings Investment
Plan shall apply to and shall supersede any previous distribution elections
under the other plan.

5.2 Amount Distributed. The amount distributed to a Participant shall be
determined as of the Allocation Date as of which distribution is made, or as of
the most recent Allocation Date preceding the date as of which distribution is
made, pursuant to the Committee’s practice for different methods of
distributions, with actual payment occurring as soon as practicable thereafter.
In the case of a deferral until a specified date, the amount paid will equal the
lesser of the following:

(a) the amount deferred; or

(b) the current value of the amount deferred determined as of the most recent
Allocation Date preceding the date as of which distribution is made.

Notwithstanding anything to the contrary, a Participant’s Rollover Amounts shall
be distributed in the method determined in accordance with the terms of the
nonqualified deferred compensation plan sponsored by the acquired operation as
of the date each such Rollover Amount became credited under this Plan as a
Rollover Amount.

5.3 Method of Distribution. Distribution under this Plan with respect to a
short-term deferral and a deferral until a specified date shall be in a single
payment in the form(s) determined pursuant to Section 5.4. Distribution under
this Plan with respect to a deferral until

 

15



--------------------------------------------------------------------------------

Separation from Service or a Change in Control may be made in any of the
following forms elected by the Participant on his distribution election form,
subject to change pursuant to Section 5.1(c):

(a) Single payment in the form(s) determined pursuant to Section 5.4;

(b) Annual installments over five years; or

(c) Annual installments over ten years.

A Participant may elect a different method of distribution for a distribution
upon a Change in Control than upon a Separation from Service. If a Participant
does not make a timely election for the method of distribution, his method of
distribution shall be a single payment in the form(s) determined pursuant to
Section 5.4. Notwithstanding anything to the contrary, a Participant’s Account
shall be paid in a lump sum if the balance does not exceed the dollar amount
under Section 402(g)(1)(B) of the Code ($17,000 for 2012), and if the payment
results in the termination and liquidation of the Participant’s entire interest
under the Plan, and any other plans that are treated with this Plan as one plan
under Treasury Regulation section 1.409A-1(c)(2). Distribution election forms in
effect under the Ralcorp Holdings, Inc. Deferred Compensation Plan for Key
Employees immediately prior to the Spin-Off for Participants listed on Appendix
I shall be recognized under this Plan, subject to permitted modifications as
described herein.

5.4 Form of Payment. All payments made pursuant to this Plan shall be in cash,
except for amounts credited to the Post Holdings, Inc. Common Stock Fund, which
shall be paid in Stock, subject in any case to the Committee’s discretion to
change the form of payment.

5.5 Distribution Upon Death. If a Participant dies before completing the payment
of his Account, the unpaid Account balance shall be paid to a Participant’s
designated Beneficiary in a single payment in the form(s) determined pursuant to
Section 5.4 within sixty (60) days following the Participant’s date of death.

5.6 Designation of Beneficiary. A Participant shall designate a Beneficiary on a
form to be supplied by the Committee. The Beneficiary designation may be changed
by the Participant at any time, but any such change shall not be effective until
the Beneficiary designation form completed by the Participant is delivered to
and received by the Committee. In the event that the Committee receives more
than one Beneficiary designation form from the Participant, the form bearing the
most recent date shall be controlling. If the Committee does not have a valid
Beneficiary designation of a Participant at the time of the Participant’s death,
then the Participant’s Beneficiary shall be the Participant’s estate. The
beneficiary designation, if any, in effect under the Ralcorp Holdings, Inc.
Deferred Compensation Plan for Key Employees immediately prior to the Spin-Off
with respect to Participants listed on Appendix I shall be recognized under this
Plan and shall be deemed the Participant’s valid Beneficiary designation
hereunder, subject to permitted changes as described herein.

[The remainder of this page is intentionally left blank]

 

16



--------------------------------------------------------------------------------

ARTICLE VI

NON-ASSIGNABILITY

6.1 Non-Assignability. Neither a Participant nor any Beneficiary of a
Participant shall have any right to commute, sell, assign, pledge, transfer or
otherwise convey the right to receive his Account until his Account is actually
distributed to a Participant or his Beneficiary. The portion of the Account
which has not been distributed shall not be subject to attachment, garnishment
or execution for the payment of any debts, judgments, alimony or separate
maintenance and shall not be transferable by operation of law in the event of
bankruptcy or insolvency of a Participant or a Participant’s Beneficiary.

[The remainder of this page is intentionally left blank]

 

17



--------------------------------------------------------------------------------

ARTICLE VII

VESTING

7.1 Vesting. Each Participant shall be fully (100%) vested in his Account
balance attributable to Deferral Elections at all times. Vesting with respect to
Company Matching Contributions and other matching contributions credited as
Ralcorp Amounts is described in Section 3.5.

[The remainder of this page is intentionally left blank]

 

18



--------------------------------------------------------------------------------

ARTICLE VIII

AMENDMENT OR TERMINATION OF THE PLAN

8.1 Power to Amend Plan. The power to amend, modify or terminate this Plan at
any time is reserved to the Committee, except that the Chief Executive Officer
of the Company may make amendments to resolve ambiguities, supply omissions and
cure defects, any amendments deemed necessary or desirable to comply with
federal tax law or regulations to avoid adverse tax consequences, and any other
amendments deemed necessary or desirable, which shall be reported to the
Committee. Notwithstanding the foregoing, no amendment, modification or
termination which would reasonably be considered to be adverse to a Participant
or Beneficiary may apply to or affect the terms of any deferral of Compensation
prior to the effective date of such amendment, modification or termination,
without the consent of the Participant or Beneficiary affected thereby. Any
amendment made to this Plan shall be in accordance with Code section 409A and
the regulations thereunder. Any amendment made in accordance with this
Section 8.1 is binding upon all Participants and their Beneficiaries, the
Committee and all other parties in interest.

8.2 Distribution of Plan Benefits Upon Termination. Upon the full termination of
the Plan, the Committee shall direct the distribution of the benefits of the
Plan to the Participants in a manner that is consistent with and satisfies the
provisions of Article V and Section 409A of the Code to the extent applicable.

8.3 When Amendments Take Effect. A resolution amending or terminating the Plan
becomes effective as of the date specified therein.

8.4 Restriction on Retroactive Amendments. No amendment may be made that
retroactively deprives a Participant of any benefit accrued before the date of
the amendment.

[The remainder of this page is intentionally left blank]

 

19



--------------------------------------------------------------------------------

ARTICLE IX

PLAN ADMINISTRATION

9.1 Powers of the Committee. In carrying out its duties with respect to the
general administration of the Plan, the Committee has, in addition to any other
powers conferred by the Plan or by law, the following powers:

(a) to determine all questions relating to eligibility to participate in the
Plan;

(b) to compute and certify to an appropriate party the amount and kind of
distributions payable to Participants and their Beneficiaries;

(c) to maintain all records necessary for the administration of the Plan that
are not maintained by any recordkeeper;

(d) to interpret the provisions of the Plan and to make and publish such rules
for the administration of the Plan as are not inconsistent with the terms
thereof;

(e) to establish and modify the method of accounting for the Plan;

(f) to employ counsel, accountants and other consultants to aid in exercising
its powers and carrying out its duties hereunder; and

(g) to perform any other acts necessary and proper for the administration of the
Plan.

9.2 Indemnification.

(a) Indemnification of Members of the Committee by the Company. The Company
agrees to indemnify and hold harmless each member of the Committee against any
and all expenses and liabilities arising out of his action or failure to act in
such capacity, excepting only expenses and liabilities arising out of his own
willful misconduct or gross negligence. This right of indemnification is in
addition to any other rights to which any member of the Committee may be
entitled.

(b) Liabilities for Which Members of the Committee are Indemnified. Liabilities
and expenses against which a member of the Committee is indemnified hereunder
include, without limitation, the amount of any settlement or judgment, costs,
counsel fees and related charges reasonably incurred in connection with a claim
asserted or a proceeding brought against him or the settlement thereof.

(c) Company’s Right to Settle Claims. The Company may, at its own expense,
settle any claim asserted or proceeding brought against any member of the
Committee when such settlement appears to be in the best interests of the
Company.

 

20



--------------------------------------------------------------------------------

9.3 Claims Procedure. A Participant or Beneficiary or other person who feels he
is entitled to a benefit or right provided under the Plan (hereinafter referred
to as “Claimant”) may make a claim, i.e., a request for benefits under this
Plan, pursuant to the Committee’s procedures.

(a) Company Action. The Company shall, within 90 days after its receipt of such
claim, make its determination. However, if special circumstances require an
extension of time for processing the claim, the Company shall furnish the
Claimant, within 90 days after its receipt of such claim, written notification
of the extension explaining the circumstances requiring such extension and the
date that it is anticipated that such written statement will be furnished, and
shall provide such Claimant with its determination not later than 180 days after
receipt of the Claimant’s claim.

In the event the claim is denied, the Company shall provide such Claimant a
written statement of the Adverse Benefit Determination, as defined in Subsection
(d) below. The notice of Adverse Benefit Determination shall be delivered or
mailed to the Claimant by certified or registered mail to his last known
address, which statement shall contain the following:

(i) the specific reason or reasons for Adverse Benefit Determination;

(ii) a reference to the specific provisions of the Plan upon which the Adverse
Benefit Determination is based;

(iii) a description of any additional material or information that is necessary
for the Claimant to perfect the claim;

(iv) an explanation of why that material or information is necessary; and

(v) an explanation of the review procedure provided below, including applicable
time limits and a notice of a Claimant’s rights to bring a legal action under
ERISA after an Adverse Benefit Determination on appeal.

(b) Procedures for Appealing an Adverse Benefit Determination. Within 60 days
after receipt of a notice of an Adverse Benefit Determination as provided above,
if the Claimant disagrees with the Adverse Benefit Determination, the Claimant,
or his authorized representative, may request, in writing, that the Committee
review his claim and may request to appear before the Committee for such review.
If the Claimant does not request a review of the Adverse Benefit Determination
within such 60 day period, he shall be barred and estopped from appealing the
Company’s Adverse Benefit Determination. Any appeal shall be filed with the
Committee at the address prescribed by the Committee, and it shall be considered
filed on the date it is received by the addressee. In deciding any appeal, the
Committee shall act in its capacity as a named Fiduciary.

The Claimant shall have the rights to:

 

21



--------------------------------------------------------------------------------

(i) submit written comments, documents, records and other information relating
to the claim for benefits;

(ii) request, free of charge, reasonable access to, and copies of all documents,
records and other information relevant to his claim for benefits.

(c) Response on Appeal. Within 60 days after receipt by the Committee of a
written application for review of a Claimant’s claim, the Committee shall notify
the Claimant of its decision by delivery or by certified or registered mail to
his last known address; provided, however, in the event that special
circumstances require an extension of time for processing such application, the
Committee shall so notify the Claimant of its decision not later than 120 days
after receipt of such application.

In the event the Committee’s decision on appeal is adverse to the Claimant, the
Committee shall issue a written notice of an Adverse Benefit Determination on
Appeal that will contain all of the following information, in a manner
calculated to be understood by the Claimant:

(i) the specific reason(s) for the Adverse Benefit Determination on Appeal;

(ii) reference to specific plan provisions on which the benefit determination is
based;

(iii) a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of all documents, records and
other information relevant to the Claimant’s claim for benefits; and a statement
of the Claimant’s right to bring an action under ERISA Section 502(a).

(d) Definition. As used herein, the term “Adverse Benefit Determination” shall
mean a determination that results in any of the following: the denial,
reduction, or termination of, or a failure to provide or make payment (in whole
or in part) for, a benefit, including any such denial, reduction, termination,
or failure to provide or make payment that is based on a determination of the
Claimant’s eligibility to participate in the Plan.

(e) A Claimant may bring a legal action with respect to a claim only if (i) all
procedures described above have been exhausted, and (ii) the action is commenced
within ninety (90) days after a decision on review is furnished. In light of the
Company’s substantial contacts with the State of Missouri, the fact that the
Company is headquartered in St. Louis, Missouri, and the Company’s establishment
of, and the Committee’s maintenance of, this Plan in Missouri, any legal action
brought by a Claimant shall be filed and conducted exclusively in the federal
courts in the Eastern District of Missouri.

9.4 Expenses. All expenses of the Committee with respect to the Plan shall be
paid by the Company.

 

22



--------------------------------------------------------------------------------

9.5 Conclusiveness of Action. Any action on matters within the discretion of the
Committee will be conclusive, final and binding upon all Participants and upon
all persons claiming any rights under the Plan, including Beneficiaries.

9.6 Release of Liability. By participating in the Plan, each Participant and
Beneficiary automatically releases the Company, its employees, the Committee,
the Board and each member of the Board from any liability due to any failure to
follow the requirements of Code section 409A, unless such failure was the result
of an action or failure to act that was undertaken by the Company in bad faith.
Further by participating in the Plan, each Participant and Beneficiary
automatically (1) releases Ralcorp Holdings, Inc., its employees, the Corporate
Governance and Compensation Committee of the Board of Directors of Ralcorp
Holdings, Inc., the Board of Directors of Ralcorp Holdings, Inc. and each member
of such Board of Directors, and each of their affiliates, successors,
predecessors, assigns, transferees, agents, counsel, plans, and insurers, from
any and all liabilities in connection with the Ralcorp Holdings, Inc. Deferred
Compensation Plan for Key Employees and this Plan, (2) agrees to the assignment
and transfer of the rights, benefits, obligations, and other liabilities
pursuant to the Ralcorp Holdings, Inc. Deferred Compensation Plan for Key
Employees to the Company and this Plan, and (3) agrees that Ralcorp Holdings,
Inc. shall not guarantee the payment of such transferred rights, benefits,
obligations, and other liabilities in the event that the Plan and the Company
fail to pay them or otherwise.

[The remainder of this page is intentionally left blank]

 

23



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.1 Plan Not a Contract of Employment. The adoption and maintenance of the Plan
does not constitute a contract between the Company and any Participant or to be
a consideration for the employment of any person. Nothing herein contained gives
any Participant the right to be retained in the employ of the Company or
derogates from the right of the Company to discharge any Participant at any time
without regard to the effect of such discharge upon his rights as a Participant
in the Plan.

10.2 No Rights Under Plan Except as Set Forth Herein; Unsecured General Creditor
Status. Nothing in this Plan, express or implied, is intended, or shall be
construed, to confer upon or give to any person, firm, association, or
corporation, other than the parties hereto and their successors in interest, any
right, remedy, or claim under or by reason of this Plan or any covenant,
condition, or stipulation hereof, and all covenants, conditions and stipulations
in this Plan, by or on behalf of any party, are for the sole and exclusive
benefit of the parties hereto. The obligations of the Company under the Plan
shall be merely that of an unfunded and unsecured promise to pay money in the
future. The benefits paid under the Plan shall be paid from the general assets
of the Company, and the Participants and any Beneficiary or their heirs or
successors shall be unsecured general creditors of the Company with no special
or prior right to any assets of the Company for payment of any obligations
hereunder. Notwithstanding the foregoing, nothing in this Section shall preclude
the Company, in its sole discretion, from establishing a “rabbi trust” or other
vehicle in connection with the operation of this Plan, provided that no such
action shall cause the Plan to fail to be an unfunded plan designed to provide
deferred compensation benefits for a select group of management or highly
compensated employees.

10.3 Rules. The Committee shall have full and complete discretionary authority
to construe and interpret provisions of the Plan and to determine a
Participant’s eligibility for benefits on a uniform, nondiscriminatory basis in
similar fact situations. The Committee may adopt such rules as it deems
necessary, desirable or appropriate. All rules and decisions shall be uniformly
applied to all Participants in similar circumstances.

10.4 Withholding of Taxes. The Committee shall cause taxes to be withheld from
an Account distributed hereunder as required by law, and shall comply with all
reporting requirements applicable to amounts deferred and distributed under this
Plan.

10.5 Severability. If any provision of this Plan is determined to be invalid or
illegal, the remaining provisions shall be effective and shall be interpreted as
if the invalid or illegal provision did not exist, unless the illegal or invalid
provision is of such materiality that its omission defeats the purposes of the
parties in entering into this Plan.

10.6 409A Compliance. If any provision of the Plan is determined not to comply
with Code section 409A, the non-compliant provisions shall be interpreted and
applied in a manner that complies with Code section 409A and implements the
intent of the Plan as closely as possible.

 

24



--------------------------------------------------------------------------------

10.7 Participant Responsibility. Each Participant is responsible for reviewing
the accuracy of the Company’s implementation of Deferral Elections and
investment allocations. If a Participant fails to notify the Company of an
improper implementation of a Deferral Election or investment allocation within
thirty-one (31) days after receiving the first statement or other communication
implementing the election or allocation, the Participant is deemed to have
elected the implemented Deferral Election or investment allocation.

[The remainder of this page is intentionally left blank]

 

25



--------------------------------------------------------------------------------

FIRST AMENDMENT TO THE

POST HOLDINGS, INC. DEFERRED COMPENSATION PLAN FOR

KEY EMPLOYEES

(effective January 1, 2012)

WHEREAS, Post Holdings, Inc. (“Company”) previously adopted the Post Holdings,
Inc. Deferred Compensation Plan for Key Employees (“Plan”);

WHEREAS, the Corporate Governance and Compensation Committee of the Board of
Directors of the Company (“Committee”) reserved the right to amend the Plan
pursuant to Article VIII of the Plan;

WHEREAS, Section 5.4 of the Plan provides that amounts deferred under the Plan
that are deemed credited to the Post Holdings, Inc. Common Stock Fund shall be
paid in the form of common stock of the Company subject to the Committee’s
discretion to change the form of payment; and

WHEREAS, the Company desires to specify the number of shares of Company common
stock reserved for issuance under the Plan.

NOW, THEREFORE, effective immediately, the Plan is amended by adding a new
Section 5.7 to the Plan as follows:

“5.7 Shares Available. Subject to the provisions of this section, the maximum
number of shares of Stock that may be delivered to Participants and
beneficiaries under the Plan shall be 1,000,000. The shares of Stock with
respect to which distributions may be made under the Plan shall be shares of
Stock currently authorized but unissued or currently held or subsequently
acquired by the Company as treasury shares of Stock, including shares of Stock
purchased in the open market or in private transactions. The Company shall make
automatic and appropriate adjustments in the aggregate number and type of
securities that may be issued, represented, and available for delivery to
Participants and beneficiaries under the Plan to give effect to adjustments made
in the number or type of shares through a dissolution or liquidation of the
Company, a sale of substantially all of the assets of the Company, a merger or
consolidation of the Company with or into any other corporation, regardless of
whether the Company is the surviving corporation, a statutory share exchange
involving capital stock of the Company, a divestiture, distribution of assets to
shareholders (other than ordinary cash dividends), reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, stock compensation or exchange, rights offering, spin-off or other
relevant change, provided that fractional shares of Stock shall be rounded to
the nearest whole share of Stock, for which purpose one-half share shall be
rounded down to the nearest whole share.”

[the remainder of this page is left intentionally blank]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this amendment has been executed this 1st day of February,
2012.

 

POST HOLDINGS, INC. By:   /s/ Robert Vitale Name:   Robert V. Vitale

Title:

  Chief Financial Officer

 

27